DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards determining a remining useful life of a component based on statistical analysis of sensor data.  The concept is related to gathering and analyzing data, which is essentially mental process within the abstract idea category.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards determining a remining useful life (RUL) of a component based on statistical analysis of sensor data.  The concept comprises obtaining reference sensor data, obtaining operational sensor data, constructing reference sensor data distribution, constructing operational sensor data distribution, computing sliced-Wasserstein distance, determining early notification signal (ENS) based on the sliced-Wasserstein distance, and determining the RUL based on ENS and RUL model.  Similar to the ineligible claims of Electric Power Group v. Alsom, the present claims are related to gathering and analyzing data, thus the present claims fall within the Mental Processes grouping.  In particular, claim 1 does not even specify what or who is performing the claimed steps.  The claimed steps can be interpreted as being performed entirely in the human mind.  The performance of the claim limitations using generic components (i.e. sensors, database, and RUL module) does not preclude the claim limitation from being in the Mental Processes grouping, since the generic components are merely automating human mental processing.  Accordingly, this claim recites an abstract idea.
Prong Two
Claim 1 does not recite any additional element that performs the claimed steps.  At best, claim 1 recites obtaining data from a plurality of sensors, but the sensors are not necessarily part of the claimed invention.  Claim 1 recites the steps of obtaining reference sensor data, obtaining operational sensor data, constructing reference sensor data distribution, constructing operational sensor data distribution, computing sliced-Wasserstein distance, determining early notification signal (ENS) based on the sliced-Wasserstein distance, and determining the RUL based on ENS and RUL model.  These steps can be performed entirely in the human mind.  Even if the steps are performed by computer, the computer is merely performing basic computer functions, such as obtaining data, analyzing data, and performing repetitive calculations.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Dependent claims 2-18 do not recite any additional elements.  Independent claim 19 and 20 additionally recite a database/medium that stores data, and a RUL module that performs the steps in claim 1.  It is unclear what the RUL module is.  Paragraph 0029 of the specification only mentions the RUL module can be a computer system in some embodiment.  Even assuming the RUL module is a computer system, the additional elements in claim 19 and 20 are merely performing basic computer function.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, claims 1-18 do not recite any additional element, and claim 19-20 only recite a database/medium and a RUL module as additional elements.  The additional elements are claimed to perform basic computer functions, such as obtaining data, analyzing data, and performing repetitive calculations.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Pub. No.: US 2019/0042675, “Martin1” hereinafter), in view of Martin et al. (Pub. No.: US 2020/0125930, “Martin2” hereinafter).
 	As per claim 1, 19, and 20, Martin1 teaches a method for continuously determining a remaining useful life (RUL) of a component on a vehicle during operation of the vehicle, the method comprising: 
 	obtaining reference sensor data, corresponding to the component of the vehicle, wherein the reference sensor data is multidimensional (see paragraph 0007-0009 and 0025, prior art teaches obtaining data from one or more sensors, which monitor vehicle operational characteristics, such as vibration, current, voltage, oil temperature, etc.; in other words, the reference data is multidimensional; see paragraph 0023 and 0028-0031, “the Gaussian module virtual sensor GMVS is trained using data corresponding to normal (e.g., non-failure) operating conditions/sensor measurements (e.g. time series of training condition indicator value X.sub.t)”; prior art teaches determining the remaining useful life of the vehicle component by detecting shifts in operating characteristics, by analyzing operational sensor data against training data corresponding to normal operation; training data is the same as reference sensor data); 
 	obtaining operational sensor data from a plurality of sensors, operationally coupled to the component of the vehicle, wherein the operational sensor data is multidimensional (see paragraph 0007-0009 and 0025, prior art teaches obtaining data from one or more sensors, which monitor vehicle operational characteristics, such as vibration, current, voltage, oil temperature, etc.; in other words, the reference data is multidimensional; also see paragraph 0046, 0082);
 	constructing reference sensor data distribution, using the reference sensor data (see paragraph 0007, “generate a quantified health assessment of the vehicle system by quantifying the one or more predetermined features based on a normal distribution of the one or more predetermined features from the analysis model”; see paragraph 0039, “the RUL component building module 141 generates a collection of two-dimensional points P that correspond to an abnormal data points in normal distribution ND of the one or more predetermined features 170”; also see paragraph 0031, 0046, 0065, 0079, 0082, 0098, 0111, 0120, and 0134); 
 	constructing operational sensor data distribution, using the operational sensor data (see paragraph 0007, “generate a quantified health assessment of the vehicle system by quantifying the one or more predetermined features based on a normal distribution of the one or more predetermined features from the analysis model”; see paragraph 0039, “the RUL component building module 141 generates a collection of two-dimensional points P that correspond to an abnormal data points in normal distribution ND of the one or more predetermined features 170”; also see paragraph 0031, 0046, 0065, 0079, 0082, 0098, 0111, 0120, and 0134); 
	determining early notification signals (ENS) (see paragraph 0024, the aspects of the present disclosure are compatible with a wide range of predetermined (numeric) features that can be computed from a log-likelihood signal”; see paragraph 0028, “These statistical dependencies are captured and extracted by the Gaussian module virtual sensor GMVS and organized so that subtle signals that indicate shifts in the operating characteristics of the vehicle system components 101 are identified”; see paragraph 0031, “The scalar s is, for example, the mean and standard deviation(s) of a log-likelihood signal from the analysis model m based on the normal data”; see paragraph 0046, “the Gaussian model virtual sensor GMVS is able to clearly show a signal as an impending failure approaches”); and 
 	determining the RUL of the component on the vehicle based on the ENS using a RUL model (see paragraph 0022, 0028-0029, “multivariate Gaussian model (unsupervised learning) based feature transformation that enhances vehicle system component 101 prognosis and remaining useful life prediction”, “subtle signals that indicate shifts in operating characteristics of the vehicle system components 101 are identified”, and “These shifts in operating characteristics of the vehicle system components 1010 often indicate impending vehicle system component 101 failure and carry information regarding remaining useful life”).
	Examiner notes however, Martin teaches using Gaussian model, instead of sliced-Wasserstein distances, to determine RUL.  Examiner argues however, using alternative modeling technique to analyze data is not a technological inventive step.
	Martin2 teaches computing sliced-Wasserstein distances between the reference data distribution and the operational data distribution (see paragraph 0007, 0031, and 0040, Sliced-Wasserstein distances is used to calculate a drift between new/operational data and old/reference data; also see paragraph 0039, prior art teaches the advantage of utilizing sliced-Wasserstein distances over Gaussian).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Martin1 with Martin2 to include computing sliced-Wasserstein distances between the reference sensor data distribution and the operational sensor data distribution; determining early notification signals (ENS) based on the sliced-Wasserstein distances.  The modification would have been obvious, because it is merely using a known machine learning technique (i.e. sliced-Wasserstein distance) in place of another (i.e. Gaussian) ready to provide predictable result.  There is no technological inventive step when applying a known data analysis technique on known data.
	As per claim 19 and 20, Martin1 also teaches a database, comprising reference sensor data, corresponding to the component of the vehicle, wherein the reference sensor data is multidimensional; and a RUI module, communicatively coupled to the database and configured to obtain the reference sensor data from the database (see paragraph 0027 and 0037-0040, RUL component building module is the same as RUL module).
 	As per claim 2, Martin1teaches dynamically developing multiple RUL models; and selecting the RUL model from the multiple RUL models for determining the RUL of the component on the vehicle (see paragraph 0053).
 	As per claim 3, Martin1 teaches wherein selecting the RUL model is performed using permutative simulation (see paragraph 0024 and 0049, sliding time window sizes/lengths can be adjusted to change the precision value).
 	As per claim 4, Martin1 teaches wherein each of the multiple RUL models corresponds to a different one of multiple RUL intervals and a different one of multiple ENS intervals, and wherein each of the multiple RUL models has a corresponding one of precision values (see paragraph 0024, “adjusting sliding time window sizes/lengths”). 
 	As per claim 5, Martin1 teaches wherein the RUL model is selected based on highest of the precision values for the ENS, determined based on the sliced-Wasserstein distances and being within a corresponding one of the multiple ENS intervals (see paragraph 0024 and 0049, sliding time window sizes/lengths can be adjusted to change the precision value). 
 	As per claim 6, Martin1 teaches wherein each of the precision values is determined using cross-validation of a corresponding one of the multiple RUL models (see paragraph 0052, “A small parameter sweep was performed over different abnormal thresholds and each abnormal threshold was evaluated using leave one out cross validation”).
 	As per claim 7, Martin1 teaches determining correlation of the ENS and the RUL using a constraint function based on a normalized dot product, a mean error ratio, and a range variance (see paragraph 0024, 0033, 0071, 0103, and 0126).
 	As per claim 8, Martin1 teaches wherein at least obtaining the operational sensor data, constructing the operational sensor data distribution, computing the sliced-Wasserstein distances, and determining the ENS is performed continuously (see paragraph 0007-0009 and 0038 for example, prior art teaches sensor data is measured in time series; in other words, prior art teaches continuously performing the data gathering and data analysis).
 	As per claim 9, Martin1 teaches wherein the operational sensor data is a fixed-size set of most recent sensor data (see paragraph 0025, sensors are configured to monitor one or more predetermined characteristics of a vehicle component, so the incoming data is the more recent data).
 	As per claim 10, Martin1 teaches wherein the sliced-Wasserstein distances are one-dimensional (see paragraph 0029, “aggregated into a one-dimensional signal”).
 	As per claim 11, Martin1 teaches wherein the ENS comprises one or more of end-of-life time of the component, end-of-life type, or a confidence level of the RUL (see paragraph 0028 and 0051, “The Gaussian model virtual sensor GMVS, when applied to the time series of failure condition indicator values X. sub.f, was able to clearly show a signal as the impending failure approaches”; also see paragraph 0052, “showing that the aspect of the present disclosure may accurately identify a point that is within 24 hours of failure”).
 	As per claim 12, Martin1 teaches filtering the reference sensor data by removing reference sensor outliers from a sensor data set (see paragraph 0024-0025, “vehicle system prognosis apparatus 150 extracts features from large groups of noisy variables for purpose of enhancing the prediction of impending vehicle component 101 failures and remining useful life predictions”; extracting data from noisy variables implies removing outliers/noises; Examiner notes that removing outliers from a data set is an old and well-known data processing/statistical analysis technique).
 	As per claim 13, Martin1 teaches wherein the reference sensor data corresponds to the RUL of the component exceeding a certain minimum threshold (see paragraph 0024, “The predetermined features 170 may be one or more of a fraction of the point scores that exceed a predetermined threshold”; see paragraph 0033, 0046, and 0052).
 	As per claim 14, Martin1 teaches wherein the vehicle is a helicopter, and wherein the component is a nose gearbox (see paragraph 0025 and 0050, “The vehicle 100, such as rotorcraft 902…the rotorcraft 902 may include one or more gear boxes”; also see Fig. 9, which clearly shows a helicopter).
 	As per claim 15, Martin1 teaches performing at least one of, while the vehicle remains in service: ordering one or more replacement parts for the component based on the RUL, or scheduling maintenance of the vehicle based on the RUL (see paragraph 0055 and 0058).
 	As per claim 16, Martin1 teaches wherein ordering one or more replacement parts for the component based on the RUL or scheduling maintenance of the vehicle based on the RUL is performed prior to any end of life of the component (see paragraph 0055 and 0058). 
 	As per claim 17, Martin1 teaches wherein frequency of ordering one or more replacement parts for the component or scheduling maintenance of the vehicle varies (see paragraph 0055 and 0058).
 	As per claim 18, Martin1 teaches wherein the plurality of sensors comprises one or more of an accelerometer, a temperature sensor, a pressure sensor, a voltmeter, an electrical current meter, and an acoustic sensor (see paragraph 0025, “The vehicle system prognosis apparatus 150 includes one or more sensors 103 configured to monitor one or more predetermined characteristics 102 of a respective vehicle system component 101…the predetermined characteristics 102 may be condition indicators corresponding to operational characteristics (e.g. vibration, current, voltage, oil temperature, etc.)”; also see paragraph 0050 for accelerometer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAY-2022